                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BRIAN DONNELL,                                                                  PLAINTIFFS
individually and on behalf of
those similarly situated

v.                           CASE NO. 4:19-CV-00283 BSM

DASSAULT FALCON JET CORP.                                                      DEFENDANT

                                           ORDER

       The joint motion for a stay [Doc. No. 10] is granted. This case is stayed until the

appeal in Coates v. Dassault Falcon Jet, 4:17-cv-00372, is resolved. When it is resolved, the

parties shall move to lift the stay. Further, the Clerk is directed to mark this case and Coates

as related.

       IT IS SO ORDERED this 24th day of March 2020.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
